              Case 1:18-cr-00410-LMB Document 32 Filed 11/08/18 Page 1 of 1 PageID# 109
Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                      FILED: REDAaED


Piace of Offense;                     n Under Seal                                                        Judge Assigned:

City:      Alexandria                    Superseding Indictment:                                          Criminal No.           1:18-CR-^ 1(^
County: Fairfax                          Same Defendant:                                                  New Defendant:


                                         Magistrate Judge Case No. l:18-MJ-406                            Arraignment Date:


                                         Search Warrant Case No.                                          R.20/R.40 From:

Defendant Information;


Defendant Name; SEITU SULAYMAN KOKAYI                           Alias(es):                                □ juvenile FBI No.

Address;                Alexa ndria, VA 22310


Employment:

Birth Date; 1989                SSN; 3746                     Sex;     Male          Race:                         Nationality:

Place of Birth;                     Height:   57"     Weight:   165           Hair: Brown       Eyes:   Brown      Scars/Tattoos:


n Interpreter Language/Dialect;                                                    Auto Description:

Location/Status;


Arrest Date;                              ^ Already in Federal Custody as oh                                           m:   ADC


□ Already in State Custody                □ Oh Pretrial Release                □ Not in Custody

□ Arrest Warrant Requested                □ Fugitive                               Summons Requested

n Arrest Warrant Pending                  □ Detention Sought                   □ Bond
Defense Counsel Information;


Name;      Mark Petrovlch                                             □ Court Appointed           Counsel Conflicts:

Address: 10605 judicial Drive, Suite A-5; Fairfax, VA 22030           ^ Retained

Phone:     (703) 934-9191                                             Q Public Defender                                □ Federal Public Conflicted Out
U.S. Attorney Information;


AUSA(s); Kellen Dwyer                                                          Phone; (703) 299-3707                   Bar No.

Complainant Agency - Address & Phone No. or Person & Title;

 Federal Bureau of Investigation, Special Agent Sean Clark

U.S.C. citations;        Code/Section                  Offense Charged                                  Countfs)            Capital/Felonv/Misd./Pettv


  Set 1:            18 U.S.C.§ 2422(b)          Coercion and Enticement of a Minor          1 and 2                         Felony

  Set 2:            18U.S.C.§1470               Transfer Obscene Mat'l to a Minor           3                               Felony

  Date;                                       AUSA Signature;                                                                may be continued on reverse
